Case 3:18-cv-00097-GEC Document 24-1 Filed 10/25/19 Page 1 of 1 Pageid#: 131




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

                                         )
                                         )
 MICHAEL DONALDSON,                      )
                                         )
        Plaintiff,                       )
                                         )
              v.                         )       Case No.: 3:18CV00097
                                         )
 TRAE FUELS, LLC., et al.                )
                                         )
        Defendants.                      )
                                         )
                                         )

                                 [PROPOSED] ORDER

      Upon consideration of Plaintiff’s Consent Motion to Amend the Scheduling Deadlines,

and good cause appearing therefor, it is hereby ORDERED that the motion is GRANTED.



      Entered this _______ day of ___________________, 2019



                                                By:
